  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 1 of 6 PageID #: 693




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 OSTEOPLASTICS, LLC,

                         Plaintiff,

        v.
                                                       C.A. No. __________
 CONFORMIS, INC.,
                                                       JURY TRIAL DEMANDED
                         Defendant.


             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Osteoplastics, LLC, files this First Amended Complaint and demand for a jury

trial seeking relief for patent infringement by Defendant ConforMIS, Inc. Plaintiff states and

alleges the following:

                                         THE PARTIES

       1.      Plaintiff Osteoplastics, LLC is a limited liability company organized and existing

under the laws of the state of Ohio, with its principal place of business located at 675 Alpha

Drive, Suite E, Highland Heights, Ohio 44143.

       2.      Plaintiff Osteoplastics, LLC owns several patents related to methods for designing

custom medical devices, such as implants. These patents stem from the work of several

prominent researchers associated with Case Western Reserve University (“CWRU”) in the

1990s. Two of the inventors include the former Chairman of Neurological Surgery at CWRU

Medical School, Dr. Robert Ratcheson, and Dr. David Dean, Ph.D., an expert in regenerative

medicine.

       3.      A group of the inventors formed Osteoplastics Company, which practiced the

patented inventions to successfully produce custom implants for human patients. Later, CWRU
  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 2 of 6 PageID #: 694




assigned its rights in the patents to the inventors, who in turn assigned their rights to Plaintiff

Osteoplastics, LLC.

       4.      On information and belief, Defendant ConforMIS, Inc. (“ConforMIS”) is a

corporation organized and existing under the laws of the State of Delaware, with a principal

place of business located at 600 Technology Park Drive, Billerica, Massachusetts 01821.

       5.      On information and belief, ConforMIS provides virtual surgical planning (“VSP”)

services in the United States and performs the computer-aided design of custom medical devices,

such as implants, as part of those services.

                                   THE ASSERTED PATENTS

       6.      On July 15, 2014, United States Patent No. 8,781,557 (“the ’557 patent”) entitled

“Producing a Three Dimensional Model of an Implant” was duly and legally issued by the

United States Patent and Trademark Office. Osteoplastics owns the ’557 patent by assignment.

A true and correct copy of the ’557 patent is attached as Exhibit 1.

       7.      On March 22, 2016, United States Patent No. 9,292,920 (“the ’920 patent”)

entitled “Methods and Systems for Producing an Implant” was duly and legally issued by the

United States Patent and Trademark Office. Osteoplastics owns the ’920 patent by assignment.

A true and correct copy of the ’920 patent is attached as Exhibit 2.

       8.      On May 3, 2016, United States Patent No. 9,330,206 (“the ’206 patent”) entitled

“Producing a Three Dimensional Model of an Implant” was duly and legally issued by the

United States Patent and Trademark Office. Osteoplastics owns the ’206 patent by assignment.

A true and correct copy of the ’206 patent is attached as Exhibit 3.

       9.      On April 18, 2017, United States Patent No. 9,626,756 (“the ’756 patent”) entitled

“Methods and Systems for Producing an Implant” was duly and legally issued by the United




                                                   2
  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 3 of 6 PageID #: 695




States Patent and Trademark Office. Osteoplastics owns the ’756 patent by assignment. A true

and correct copy of the ’756 patent is attached as Exhibit 4.

        10.     On June 6, 2017, United States Patent No. 9,672,617 (“the ’617 patent”) entitled

“Methods and Systems for Producing an Implant” was duly and legally issued by the United

States Patent and Trademark Office. Osteoplastics owns the ’617 patent by assignment. A true

and correct copy of the ’617 patent is attached as Exhibit 5.

        11.     On June 6, 2017, United States Patent No. 9,672,302 (“the ’302 patent”) entitled

“Producing a Three-Dimensional Model of an Implant” was duly and legally issued by the

United States Patent and Trademark Office. Osteoplastics owns the ’302 patent by assignment.

A true and correct copy of the ’302 patent is attached as Exhibit 6.

        12.     On March 1, 2016, United States Patent No. 9,275,191 (“the ’191 patent”) entitled

“Methods and Systems for Producing an Implant” was duly and legally issued by the United

States Patent and Trademark Office. Osteoplastics owns the ’191 patent by assignment. A true

and correct copy of the ’191 patent is attached as Exhibit 7.

        13.     The ʼ557, ʼ920, ʼ206, ʼ756, ʼ617, ʼ302, and ’191 patents are collectively referred

to as the Asserted Patents.

                                  JURISDICTION AND VENUE

        14.     This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1338(a).

        15.     This Court has personal jurisdiction over ConforMIS because it regularly

conducts business in the State of Delaware and therefore has substantial and continuous contacts

within this judicial district; because it has purposefully availed itself to the privileges of




                                                   3
  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 4 of 6 PageID #: 696




conducting business in this judicial district; and/or because it has committed acts of patent

infringement in this judicial district.

        16.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).

                                                COUNT I
                                          (Patent Infringement)

        17.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

        18.     On information and belief, ConforMIS has made, used, sold, offered for sale

and/or imported into the United States and is currently making, using, selling, offering for sale

and/or importing into the United States systems and methods for designing and manufacturing

medical devices that infringe the Asserted Patents (the “Accused Systems” and “Accused

Methods”). The Accused Systems include, but are not limited to, ConforMIS’s proprietary

software such as ConforMIS’s iFit software platform and/or software that is materially similar.

The Accused Methods include, but are not limited to, the use of these Accused Systems for

designing and manufacturing medical devices, such as implants.

        19.     Through these Accused Systems and Accused Methods, ConforMIS has been and

is infringing at least one or more claims of each of the Asserted Patents under 35 U.S.C. §§

271(a) and/or (g). For example, the claim charts attached hereto as Exhibit 8 describe how the

Accused Systems and Accused Methods practice claim 1 of each of the Asserted Patents.

        20.     ConforMIS has caused and will continue to cause Osteoplastics irreparable injury

and damage by infringing the Asserted Patents. Osteoplastics will suffer further irreparable

injury, for which it has no adequate remedy at law, unless and until ConforMIS is enjoined from

infringing the Asserted Patents.




                                                   4
  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 5 of 6 PageID #: 697




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1)     Enter judgment that ConforMIS has infringed one or more claims of the Asserted

Patents;

       (2)     Enter an order permanently enjoining ConforMIS and its officers, agents,

employees, attorneys, and all persons in active concert or participation with any of them, from

infringing the Asserted Patents;

       (3)     Award Plaintiff damages in an amount sufficient to compensate it for

ConforMIS’s infringement of the Asserted Patents, together with pre-judgment and post-

judgment interest and costs, and all other damages permitted under 35 U.S.C. § 284;

       (4)     Award Plaintiff an accounting for acts of infringement not presented at trial and

an award by the Court of additional damage for any such acts of infringement;

       (5)     Declare this case to be “exceptional” under 35 U.S.C. § 285 and award Plaintiff

its attorneys’ fees, expenses, and costs incurred in this action; and

       (6)     Award Plaintiff such other and further relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.




                                                  5
  Case 1:20-cv-00405-MN Document 7 Filed 04/02/20 Page 6 of 6 PageID #: 698



Dated: April 2, 2020                  FISH & RICHARDSON P.C.


                                      By: /s/ Martina Tyreus Hufnal
                                           Martina Tyreus Hufnal (#4771)
                                           222 Delaware Avenue, 17th Floor
                                           P.O. Box 1114
                                           Wilmington, DE 19899
                                           (302) 778-8407
                                           TyreusHufnal@fr.com

                                           OF COUNSEL:

                                           William R. Woodford
                                           Jason M. Zucchi
                                           3200 RBC Plaza
                                           60 South Sixth Street
                                           Minneapolis, MN 55402
                                           (612) 335-5070 Telephone
                                           (612) 288-9696 Facsimile
                                           woodford@fr.com; zucchi@fr.com

                                      Attorneys for Plaintiff
                                      Osteoplastics, LLC




                                      6
